DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendments were received on 12/14/21. Claims 1 and 2 have been amended. Claim 3 has been cancelled. 
Please note that the status identifier of claim 2 should be “Currently Amended” and not “Proposed Amendment” and Claims 4-5 should be included and written as “Cancelled.” 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Claim Rejections - 35 USC § 102
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Masao et al., on claims 1 and 2 are withdrawn because the Applicants amended the claims. 
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Washington et al., on claims 1-3 are withdrawn because the Applicants amended the claims. 
Allowable Subject Matter
Claims 1-2 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims are to a fuel cell stack including a stack body formed by stacking a plurality of fuel cells together in a stacking direction for generating electrical energy by electrochemical reactions of a fuel gas and an oxygen-containing gas, a fluid passage extending through the stack body in the stacking direction for allowing a fluid, which is a 
The prior art WO96/20509 to Washington et al. discloses a fuel cell stack (12a, 12b) including a stack body formed by stacking a plurality of fuel cells together in a stacking 5direction for generating electrical energy by electrochemical reactions of a fuel gas and an oxygen- containing gas (hydrogen and air), a fluid passage extending through the stack body in the stacking direction for allowing a fluid, which is a coolant, the fuel gas, or the oxygen-containing gas, to 10flow through the fuel cells, the fuel cell stack further including end plates (stack being held together with tierods) provided at both ends of the stack body in the stacking direction, at least one of the end plates having a fluid manifold member (manifold header conduits) connected to the fluid passage, 15wherein the fluid manifold member is formed from an electrically insulating material. However, the Washington et al. reference does not disclose, nearly disclose or 
The prior art JP Publication 60105177 to Masao et al. discloses a fuel cell stack (1) including a stack body formed by stacking a plurality of fuel cells together in a stacking 5direction for generating electrical energy by electrochemical reactions of a fuel gas and an oxygen- containing gas (hydrogen and gas), a fluid passage extending through the stack body in the stacking direction for allowing a fluid, which is a coolant, the fuel gas, or the oxygen-containing gas, to 10flow through the fuel cells, the fuel cell stack further including end plates (3) provided at both ends of the stack body in the stacking direction, at least one of the end plates having a fluid manifold member (13 through 3 and 11) connected to the fluid passage, 15wherein the fluid manifold member is formed from an electrically insulating material. However the Masao et al. reference does not disclose, nearly disclose or provide motivation to modify an insulating plate having a substantially flat plate shape is provided between the one of the end plates and an attachment surface of the fluid manifold member. The insulating plate includes a frame part in contact with one of the end plates and the fluid manifold member, and a central .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725